Exhibit 21 SUBSIDIARIES Bio-Techne Corporation, a Minnesota corporation, had the material subsidiaries below as of the date of filing its Annual Report on Form 10-K for the fiscal year ended June 30, 2016. Certain subsidiaries are not named because they were not significant individually or in the aggregate as of such date. Bio-Techne Corporation is not a subsidiary of any other entity. Name State/Country of Incorporation Research and Diagnostic Systems Inc. (R&D Systems) Minnesota Bionostics, Inc. Massachusetts Shanghai PrimeGene Bio-Tech Co., Ltd. China ProteinSimple Delaware ProteinSimple Ltd. Canada Novus Biologicals, LLC Delaware Bio-Techne Ltd. United Kingdom Tocris Cookson Limited United Kingdom Cliniqa Corporation California
